Citation Nr: 0719581	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO. 05-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an asbestos related 
lung disorder.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran, M.S. and D.T., friends


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 until May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The Board first considered this appeal in July 2006 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 


FINDING OF FACT

The veteran is not shown to have any current asbestos related 
lung disorder.


CONCLUSIONS OF LAW

The criteria for a grant of service connection for an 
asbestos related lung disorder have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2004, 
June 2005 and August 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. The August 2006 letter advised the veteran of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records and VA outpatient 
treatment records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim and provided testimony at an RO 
hearing. The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for an asbestos related 
lung disorder. He specifically argues that he was exposed to 
asbestos while performing duties as a track vehicle mechanic 
during service. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

As to claims involving service connection for an asbestos 
related disease, there are no special statutory or regulatory 
provisions. While there is guidance for adjudicators as to 
asbestos-exposure claims, the law remains clear that there 
must be a diagnosis of the claimed disability. See Veteran's 
Benefits Administration Manual M21-1, Part VI, 7.21. The 
manual notes that asbestos particles have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed. Inhalation 
of asbestos fibers can produce fibrosis and tumors. The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis). Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. The manual notes that lung cancer 
associated with asbestos exposure originates in the lung 
parenchyma rather than the bronchi. Occupations involving 
asbestos exposure include mining and milling, shipyard and 
insulation work, demolition of old buildings, construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, etc. High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service. Dyment v. West, 
13 Vet. App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000. In reviewing claims 
for service connection, it must be determined whether or not 
military records demonstrate asbestos exposure in service; it 
should be determined whether or not there was asbestos 
exposure pre- service and post- service; and it should be 
determined if there is a relationship between asbestos 
exposure and the claimed disease.

In the present case, the evidence of record illustrates the 
veteran does not have a currently diagnosed asbestos related 
lung disorder. A threshold requirement for the granting of 
service connection is evidence of a current disability. In 
the absence of evidence of a current disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A June 2002 private x-ray report revealed interstitial 
changes in the mid and lower lung zones bilaterally, 
consisting of small and irregular opacities of size and shape 
s/t, profusion 1/0. Pleural plaques were seen face on 
bilaterally, extent of 2 bilaterally. There were no plural 
calcifications. No parenchymal infiltrate, nodules or masses 
were seen. The heart was of normal size and mediastinal 
structures were unremarkable. The conclusion was the 
parenchymal and pleural changes were causally related to 
asbestosis provided the subject's exposure history and period 
of latency were appropriate. 

VA outpatient treatment records and other private records 
note a history of asbestosis. However, these records do not 
treat the disorder, nor do they confirm the disorder through 
laboratory or clinical findings. Rather these notations 
represent the reported history of the veteran and are simply 
not supported by the evidence of record. The law provides 
that the transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional. 
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

A March 2004 private medical record reported a chest x-ray 
was obtained due to the veteran's reported history of 
asbestos exposure and persistent cough. The physician 
remarked there were no acute findings noted on the x-ray. 
Clinical examination on that date revealed the lungs were 
clear to auscultation and percussion with no wheezes, rales 
or rhonchi. There was no respiratory distress or stridor. 
There was full aeration throughout and respirations were easy 
and unlabored. A dry cough was noted. A November 2005 VA x-
ray of the chest found the heart was normal in size. The hila 
were unremarkable and the lungs were clear. The bony thorax 
was within normal limits. The impression was no active 
disease. 

Most recently, the veteran underwent a VA examination in 
August 2006 to specifically address whether or not the 
veteran had an asbestos related lung disability. The veteran 
reported a cough that he described as a little, daily, dry 
cough associated with shortness of breath for the past year. 
He denied smoking. He related he could walk approximately 10 
yards before he became short of breath. There was no history 
of hemoptysis. He denied a history of pneumonia, 
tuberculosis, or asthma. He reported use of a combivent 
inhaler for the past six months. He explained he was 
diagnosed with asbestosis 2 and a half years ago. He 
indicated his asbestos exposure in service consisted of being 
a wheel and track mechanic for two years and noted the break 
linings were made of asbestos. The veteran denied any post-
service exposure to asbestos from his subsequent jobs.

Clinical examination revealed the lungs were clear to 
auscultation and percussion without rales, rhonchi or 
wheezes. There was no increase in the anterior-posterior 
diameter. There was no prolongation or expiratory phase. The 
heart had a regular rate without murmur, rub or gallop. The 
point of maximal impulse was not displaced. The precordium 
was not hyperactive. The abdomen was flat without 
organomegaly, masses or tenderness. Chest x-rays reflected 
the cardiac silhouette was within normal limits. There was 
evidence of a density at the right lung base that appeared to 
be a nipple shadow. A computed tomography (CT) scan of the 
chest did not show evidence of a lung mass or mediastinal 
masses. No pulmonary nodules or parenchymal infiltrates were 
noted. The impression was unremarkable CT of the chest. A 
high resolution CT of the chest revealed no interstitial 
disease or bronchiectasis. Pulmonary function tests were 
reviewed and the arterial blood gasses on room air were 
essentially within normal limits. The comprehensive metabolic 
panel was within normal limits with the exception of an 
elevated triglyceride and slightly decreased free T4 of 0.66. 
The complete blood count was within normal limits. The 
diagnosis was no evidence of pulmonary asbestosis.

The examiner reviewed the claims file, including the private 
x-ray report dated in June 2002. The examiner explained the 
June 2002 impression was not a definitive diagnosis. 
Specifically, the examiner explained there were no pulmonary 
function tests associated with the June 2002 chest x-ray. 
Subsequent chest x-rays such as the November 2005 x-ray 
revealed normal findings and diagnosed no active disease. 
Similarly, the examiner indicated the veteran was seen in May 
2004 with a history of asbestosis. The nurse practitioner at 
the time reported asbestosis was per patient history and 
there was no documentation of an established diagnosis. 
Furthermore, the chest x-ray and CT scans performed with the 
VA examination showed no findings of asbestosis or 
interstitial lung disease, pleural calcifications, or pleural 
plaques. The pulmonary function tests were normal. There was 
no restrictive disease as would be seen in asbestosis. The 
examiner concluded there was no objective evidence by chest 
x-ray, CT chest scan, high resolution CT chest scan or 
pulmonary function test of pulmonary asbestosis or asbestos 
related pleural disease. The examiner further explained the 
high resolution CT chest scan was more sensitive and more 
specific for the diagnosis of asbestosis than a pain chest x-
ray. As such, the private report dated in June 2002 was not a 
definitive diagnosis.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In the present case, the VA examination contains the most 
probative evidence regarding the presence or absence of a 
current disability. Specifically, the examiner reviewed the 
entire claims file, including the June 2002 x-ray report. 
Furthermore, the examiner performed several different 
clinical tests to reach a diagnosis. Most significantly, the 
VA examiner provided a detailed rationale for his conclusion 
that there was no current asbestos related lung disorder. The 
June 2002 x-ray on the other hand states a bare conclusion, 
unsupported by facts or evidence. The Court has held that a 
medical opinion is inadequate when it unsupported by medical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also, Miller v. West, 11 Vet. App. 345, 358 (1998); Knightly 
v. Brown, 6 Vet. App. 200 (1994). Furthermore, the June 2002 
conclusion was contingent upon the veteran's reported 
exposure and latency being accurate. Such conditional 
findings are speculative and the June 2002 x-ray report is 
not probative. Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Under these circumstances, for the Board to conclude that the 
veteran has an asbestos related lung disorder that had its 
origin during service would be speculation, and the law 
provides that service connection may not be granted on a 
resort to speculation or remote possibility. 38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. at 33. Simply put, in 
the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even assuming the June 2002 findings of parenchymal and 
pleural changes could serve as a disability, service 
connection is not warranted as there is no inservice 
incurrence and no competent medical evidence of a nexus. See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that the 
Board has the fundamental authority to decide a claim in the 
alternative). There is no corroborating evidence in the 
service medical or personnel records showing that the veteran 
was exposed to asbestos or sustained any respiratory problems 
during his service. Although service personnel records 
confirm the veteran's military occupational specialty was 
that of a track vehicle mechanic, there is no evidence to 
indicate that he was exposed to asbestos, or to what degree 
such exposure was incurred. 

Nor is there any competent medical evidence of a nexus. While 
the June 2002 purports to relate the parenchymal and pleural 
changes to asbestosis, as explained above, the physician also 
qualified this statement by indicating the findings were 
related to asbestosis provided that the exposure history and 
period of latency were appropriate. The U.S. Court of Appeals 
for Veterans Claims (CAVC) has held on numerous occasions 
that medical opinions which are speculative, general or 
inconclusive in nature are of little, if any, probative 
value. See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

In sum, there is no evidence of a current asbestos related 
lung disability, no evidence confirming the veteran was 
exposed to asbestos during service; and no evidence that the 
assumed degree of exposure to asbestos was enough to cause 
asbestosis or other asbestos related lung disorder. As such 
the preponderance of the evidence is against the veteran's 
claim for service connection for an asbestos related lung 
disorder. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that he has an asbestos related lung disorder that is related 
to military service. While the Board has carefully reviewed 
the record in depth, it has been unable to identify a basis 
upon which service connection may be granted. The Board has 
also considered the benefit of the doubt rule in this case, 
but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no 
basis to apply it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an asbestos related lung disorder is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


